TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00448-CV



            Western Clipper Inc., d/b/a Southwest Roofing Company, Appellant

                                                 v.

    Texas Department of Insurance; Commissioner of Insurance of the State of Texas;
            and Texas Workers’ Compensation Insurance Facility, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. 99-03454, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



               The parties announced at oral argument that they had settled their disputes. They filed

a joint motion to dismiss this appeal. We grant the motion and dismiss this appeal




                                              David Puryear, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed on Joint Motion

Filed: December 13, 2001

Do Not Publish